BROOKFIELD INVESTMENT MANAGEMENT INC. INVESTMENT SUB-ADVISORY AGREEMENT THIS INVESTMENT SUB-ADVISORY AGREEMENT (the “Agreement”) is entered into as of June 26, 2017 by and between Brookfield Investment Management Inc., (the “Sub-Adviser”), and Versus Capital Advisors LLC (the “Adviser”), effective as of the date the Versus Capital Real Assets Fund LLC (the “Fund”) first furnishes funds to be managed by the Sub-Adviser (the “Effective Date”). In consideration of the mutual covenants herein, the Adviser and the Sub-Adviser agree as follows: 1.
